The object of this bill is to rescind a contract    (352) for the purchase of a tract of land in Stokes County, because of misrepresentations respecting its location and boundaries made by the vendor, the defendant, in the course of the negotiation, whereby the plaintiff, as he alleges, was grossly deceived and grievously injured. The defendant positively denies the misrepresentations charged; and upon the proofs the plaintiff has utterly failed to establish them. It is needless to go through these minutely. It is enough to say that it appears that the negotiation was pending for many months, that in the course of it the plaintiff had abundant opportunities of informing himself accurately respecting all the localities of the land, and that its boundaries were truly pointed out to him by persons to whom the defendant had referred him for particular information before the contract was brought to a conclusion.
The bill must be dismissed with costs.
PER CURIAM.                              Decree accordingly.